       Case: 3:18-cr-00145-wmc Document #: 27 Filed: 05/01/19 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,


               v.
                                                              Case No.: 18-cr-00145-wmc
 KYLE B. OLSON,

                             Defendant.




                    GOVERNMENT’S SENTENCING MEMORANDUM


I.     Introduction

       This is Kyle Olson’s second conviction for a child-pornography-related offense.

While his prior military conviction does not qualify statutorily as a predicate offense to

subject Olson to a ten-year mandatory minimum, it did involve conduct that would

mandate a ten-year sentence had his conviction been in either the State of Wisconsin or

a federal court. Moreover, it demonstrates his long term interest in children. For those

reasons, and the reasons below, the government requests this Court sentence the

defendant within the advisory guideline range.

II.    Sentencing Argument

       Sentencing in Federal Courts is guided by 18 U.S.C. § 3553. Section 3553 directs

this Court to focus on who the defendant is and what the defendant did (Section 3553(a)

(1)), and to address various societal goals in sentencing (Section 3553 (a) (2-7)). A brief

analysis of these components supports a guideline sentence.
       Case: 3:18-cr-00145-wmc Document #: 27 Filed: 05/01/19 Page 2 of 5




       A.     Nature and Circumstances of the Offense

       18 U.S.C. § 3553(a) (1) directs the Court to consider the nature and circumstances

of the offense – what did the defendant do? The defendant’s actions support a guideline

sentence.

       In 2018, an undercover FBI agent downloaded 25 child pornography videos that

the defendant was sharing online. (R. 24, ¶ 11). Some of these videos depicted

prepubescent boys and girls engaged in sexually explicit conduct. (Id.). Others

depicted pubescent minors. (R. 24, ¶ 11). Agents executed a search warrant at the

defendant’s home and seized numerous electronic items. Agents found a video and

numerous images depicting both prepubescent and pubescent minors engaged in

sexually explicit conduct on devices belonging to the defendant. (Id., ¶ 16, 22).

       In addition to the images of real children, agents found thousands of images of

animated child pornography and child erotica, (Id., ¶ 18), and search terms including

jailbait, tight hindu pthc, pthc – tight hindu 11y and 12y Indian girls sucking and

fucking, and underage porn star. (R. 24, ¶ 19). The defendant’s computer browser

history showed pornographic sites including teenchat.com, lolitasex.com, and

bestjailbaitforum. (Id., ¶ 20). Law enforcement also found numerous files with names

indicative of sadistic conduct, images of toddlers, and incest. (Id., ¶21).

       The defendant’s conduct was extremely serious and warrants a guideline

sentence.

       B.     History and Characteristics of the Defendant




                                             2
       Case: 3:18-cr-00145-wmc Document #: 27 Filed: 05/01/19 Page 3 of 5




       The defendant has been viewing child pornography for more than ten years.

(R. 24, ¶ 25). He reported that as he got older, he became more interested in younger

children, becoming sexually aroused by videos and images of prepubescent girls. (Id.).

       In 2012, the defendant was convicted of possessing child pornography by a

military tribunal. (R. 24, ¶67). The investigation into that offense established probable

cause that the defendant downloaded, viewed, and distributed more than 400 known

child pornography files in LaCrosse and in Afghanistan. (Id.). Had the defendant been

convicted by the state of Wisconsin as opposed to the military, the defendant would be

facing a mandatory ten-year term of imprisonment. 18 U.S.C. §2252(a)(4)(b)(2). No

doubt courts are not to look at underlying conduct when determining whether an

offense counts to enhance a sentence and the government is not asking the Court to

upwardly depart and sentence the defendant to ten years in custody. However, the

facts show the defendant has been convicted of an offense involving similar behavior

and the sentence imposed by this Court should reflect that.

       Moreover, the defendant’s conduct has become more aggravated since the 2012

offense. The defendant admitted that, using the name “wantsyoungergirl,” he had been

engaging in sexually explicit chats with minors for the past two years. (R. 24, ¶ 31). He

lied about his age and asked girls as young as 13 years old to send him sexually explicit

pictures. (Id.). As recently as two months before his arrest, the defendant was making

plans to meet a 14 or 15 year old girl from Black River Falls. (Id., ¶ 34). While he did

not ultimately meet up with her, that was primarily because he could not come up with

an excuse to leave his parents’ home late at night. (Id.).


                                             3
       Case: 3:18-cr-00145-wmc Document #: 27 Filed: 05/01/19 Page 4 of 5




       At the time of this offense, the defendant was a registered sex offender. (R. 24, ¶

26). He admitted violating his sex offender conditions by downloading child

pornography and visiting websites including teenchat.com and chatib.us to

communicate and exchange naked images with minor girls. (Id., 28, 31). The

defendant’s history and characteristics show a guideline sentence is warranted.

       C.     The Need for the Sentence to Reflect the Seriousness of the Offense,
              to Promote Respect for the Law, and to Provide Just Punishment

       Section 3553 directs the Court to “impose a sentence sufficient, but not greater

than necessary, to comply with the purposes of sentencing set forth in the subsection.”

Included in those factors are the need for the sentence imposed to reflect the seriousness

of the offense, to provide just punishment for the offense, and to protect the public from

further crimes of the defendant.

       The seriousness of this offense is difficult to overstate. Traders of child

pornography are members of a community of deviant individuals who revel in

watching the sexual abuse of young and vulnerable children. For those with a sexual

interest in children, the Internet provides a tailor-made medium for acquiring the latest

and most hardcore child pornography images. The fact that the children suffer the

sexual abuse in the first place is a horrible reality, but add to that the continued

exploitation of such children by persons like the defendant and it becomes a never-

ending tragedy.

       That is particularly true in this case when the defendant’s conduct goes further

than merely trading child pornography. While the defendant admittedly did that, he



                                              4
        Case: 3:18-cr-00145-wmc Document #: 27 Filed: 05/01/19 Page 5 of 5




also had direct conduct with minors, exchanging explicit pictures with girls as young as

13 years old. (R. 24, ¶31).

       D.       The Need to Afford Adequate Deterrence to Criminal Conduct and
                Protect the Public from Further Crimes of the Defendant

       The sentence in this case should constitute a loud message to other offenders that

serious consequences will result for such callous disregard of minor victims. Moreover,

the defendant has a prior conviction for this type of conduct and his conduct has

escalated since then. Based on his own statements and actions, the defendant may well

pose a future danger to his young victims, as demonstrated by his repeated and varied

illegal acts.

III.   CONCLUSION


       Kyle Olson has been interested in child pornography much of his adult life. He

has a prior conviction for identical conduct and he has been in direct contact with

minors, exchanging sexually explicit images. The government respectfully believes that

a guideline sentence, followed by a lengthy term of supervised release, is warranted in

this case.

       Dated: May 1, 2019

                                                Respectfully submitted,

                                                SCOTT C. BLADER
                                                United States Attorney


                                         By:           /s/
                                                ELIZABETH ALTMAN
                                                Assistant United States Attorney



                                            5
